Case 2:18-cv-05623-MMB Document 169-4 Filed 07/31/20 Page 1 of 10




               EXHIBIT 3
Case 2:18-cv-05623-MMB Document 169-4 Filed 07/31/20 Page 2 of 10
Case 2:18-cv-05623-MMB Document 169-4 Filed 07/31/20 Page 3 of 10
Case 2:18-cv-05623-MMB Document 169-4 Filed 07/31/20 Page 4 of 10
Case 2:18-cv-05623-MMB Document 169-4 Filed 07/31/20 Page 5 of 10




                   Exhibit 01
Case 2:18-cv-05623-MMB Document 169-4 Filed 07/31/20 Page 6 of 10
Case 2:18-cv-05623-MMB Document 169-4 Filed 07/31/20 Page 7 of 10
Case 2:18-cv-05623-MMB Document 169-4 Filed 07/31/20 Page 8 of 10




                   Exhibit 02
Case 2:18-cv-05623-MMB Document 169-4 Filed 07/31/20 Page 9 of 10
Case 2:18-cv-05623-MMB Document 169-4 Filed 07/31/20 Page 10 of 10
